Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 06/25/2019, assigned serial 16/451,937 and titled “Proactive Delivery of Navigation Options.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 11/11/2021 have been fully considered and persuasive.  The previous 35 U.S.C. 101 rejection and 35 U.S.C. 103(a) rejection have been withdrawn.  After carefully reviewing the application history and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  
The U.S. patent application publication No. US 2014/0358427 A1 (Fuhrman reference) is the most relevant prior art of record.  As disclosed by Fuhrman, the navigation device generates turn-by-turn directions to assist user in following the turn-by-turn directions.  The navigation device is configured to determine a route and a set of turn-by-turn direction based on the geographic location of the device, the destination inputted by the user, and the map information.  The navigation device includes a display that displays the turn-by-turn direction of the route based on the updated current location.  However, Fuhrman is not quite disclosing or even suggesting the features of “identifying one or more updated routes from the updated current location to the 
The U.S. patent application publication No. US 2013/0325320 A1 (Dimitriadis reference) discloses a navigation system/method for providing navigation routes and/or providing navigation route updates.  As illustrated by Dimitriadis, “the navigation system is configured to generate route data corresponding to a navigation route, transmitting the route data to a user device, obtaining navigation data from a plurality of navigation data sources; determining, based upon the navigation data, if the navigation route is to be modified; and if the navigation route is modified, generating a modified route, and transmitting, to the user device, updated route data corresponding to the modified route.”  However, Dimitriadis fails to disclose or suggest the features of “identifying one or more updated routes from the updated current location to the presumed target destination based on the determining of the updated current location of the user, a change in time since the one or more routes were identified, and schedule information indicating a time at which a vehicle is scheduled to stop at a scheduled location.”
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.


		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667